         Case 1:19-cr-00251-LM Document 29 Filed 02/11/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


                                        )
UNITED STATES OF AMERICA                )
                                        )      DOCKET NO. 19-CR-251-LM
V.                                      )
                                        )
JOHNATHON IRISH                         )
                                        )

          REQUEST FOR MISSING WITNESS JURY INSTRUCTION

      Defendant Johnathon Irish respectfully requests that the Court give the

model missing witness instruction attached hereto. Given the Agent Tongbua’s

testimony that he was in close contact (on at least twelve occasions) with Stephanie

Irish and that Ms. Irish provided material assistance to the Government, and the

fact that she is involved in divorce proceedings against the defendant, Irish submits

that the instruction is appropriate in this case.

                                        Defendant
                                        Johnathon Irish
                                        By his Attorney,


                                        /s/ Benjamin L. Falkner
                                        Benjamin L. Falkner (NH Bar No. 17686)
                                        KRASNOO, KLEHM & FALKNER LLP
                                        28 Andover Street, Suite 240
                                        Andover, MA 01810
                                        (978) 475-9955 (telephone)
                                        (978) 474-9005 (facsimile)
                                        bfalkner@kkf-attorneys.com

Dated: February 11, 2020
         Case 1:19-cr-00251-LM Document 29 Filed 02/11/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that I served a true copy of the within document upon the
attorney of record for the Government via the Court’s ecf system on February 11,
2020.


                                      /s/ Benjamin L. Falkner
                                      Benjamin L. Falkner




                                         2
